Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 16-21:  The prior art did not teach or suggest a seal structure as claimed by the applicant, specifically a seal structure wherein an end opening diameter D3 of the needle fitting insertion hole on an outflow-hole side is smaller than an end opening diameter D2 of the needle fitting insertion hole on a side opposite to the outflow hole, and the end opening diameter D3 on the outflow-hole side and the end opening diameter D2 on the side opposite to the outflow hole are both smaller than a diameter D1 of the needle, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claims 22 and 23:  The prior art did not teach or suggest a seal structure as claimed by the applicant, specifically a seal structure wherein an end opening diameter D3 of the needle fitting insertion hole on an outflow-hole side is smaller than an end opening diameter D2 of the needle fitting insertion hole on a side opposite to the outflow hole, wherein the housing comprises a first housing member comprising the fluid chamber, and a second housing member comprising a driving chamber that is wider than the needle and through which the needle is to be inserted, wherein at least one of the first housing member and the second housing member comprises a stepped portion in contact with a surface of the flange portion, the surface being adjacent to an outer periphery edge of the flange portion, Application No. Not Yet AssignedDocket No. P190S23USOOwherein the first housing member and the second housing member are coupled with each other in a state where an outer periphery portion of the flange portion is pressed therebetween, and wherein an inner periphery portion of the flange portion, when the needle reciprocates, deforms accordingly to keep a positional relationship between the needle and the main body unchanged, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claims 24-29:  The prior art did not teach or suggest a valve device as claimed by the applicant, specifically a valve device wherein the needle fitting insertion hole is narrower than the needle, and one end opening diameter D3 of the needle fitting insertion hole is smaller than another end opening diameter D2 of the needle fitting insertion hole, wherein the housing comprises a first housing member comprising the fluid chamber, and a second housing member comprising a driving chamber that is wider than the needle and through which the needle is inserted,Application No. Not Yet AssignedDocket No. P190S23USOO wherein at least one of the first housing member and the second housing member comprises a stepped portion in contact with a surface of the flange portion, the surface being adjacent to an outer periphery edge of the flange portion, wherein the first housing member and the second housing member are coupled with each other in a state where an outer periphery portion of the flange portion is pressed therebetween, and wherein an inner periphery portion of the flange portion, when the needle reciprocates, deforms accordingly to keep a positional relationship between the needle and the main body unchanged, together in combination with the other claimed features of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752